Order entered May 13, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01596-CV

                 IN THE ESTATE OF MARIE MERKEL, DECEASED

                        On Appeal from the Probate Court No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. PR-05-00375-3

                                       ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

      We DENY appellant’s April 15, 2015 motion to disqualify counsel.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE